UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 28, 2012 GENESIS BIOPHARMA, INC (EXACT NAME OF COMPANY AS SPECIFIED IN ITS CHARTER) NEVADA 000-53172 75-3254381 (STATE OR OTHER JURISDICTION OF INCORPORATION) (COMMISSION FILE NUMBER) (I.R.S. EMPLOYER IDENTIFICATION) 11500 Olympic Boulevard, Suite 400, Los Angeles CA 90064 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (866) 963-2220 N/A (Former name or former address, if changed since last report) |_| Written communication pursuant to Rule 425 under the Securities Act (17 CFR |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On November 28, 2012, Hans Bishop, Executive Chairman of the Board of Directors of Genesis Biopharma, Inc. (the “Company”) resigned from the Company’s Board of Directors.Mr. Bishop’s departure from the Company is due to personal reasons.Mr. Bishop did not have any disagreements with the Company on any matter relating to the Company's operations, policies or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENESIS BIOPHARMA, INC. Date: December 4, 2012 By: /s/ Anthony J. Cataldo Anthony J. Cataldo, Chief Executive Officer
